249 F.2d 442
Alfred SPEAR, Claimant, Appellant,v.Alfred B. STAPLETON, Trustee, et al., Appellees.
No. 5288.
United States Court of Appeals First Circuit.
November 22, 1957.

Appeal from the United States District Court for the District of Rhode Island; Edward William Day, Judge.
Jacob S. Temkin, Providence, R. I., with whom Harvey M. Spear, New York City, was on brief, for appellant.
Westcote H. Chesebrough, Providence, R. I., with whom Harold E. Staples, Providence, R. I., was on brief, for Bankers Trust Co., Rhode Island Hospital Trust Co. and Rockland Atlas Nat. Bank of Boston, appellees.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The order of the district court is affirmed on Judge Day's opinion of May 10, 1957. In re Heller-Sperry, Inc., D. C., 154 F. Supp. 359.